The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Upon reviewing the disclosure, it was clear that there were several species that are independent or distinct. Below, is an election of species as best understood by the examiner. It would appear some of the figures may cross over to different embodiments. If some groups should be combined because they would appear in a single embodiment then applicant should point that out with support in the specification.
This application contains claims directed to the following patentably distinct species:
Species I, as shown in figure 2a.
Species II as shown in figure 2b.
Species III as shown in figure 2c.
Species IV, as shown in figure 2d.
Species V as shown in figure 2e.
Species VI as shown in figure 1.
Species VII as shown in figure 2f.
Species VIII, as shown in figure 2g.
Species IX as shown in figure 2h.
Species X as shown in figure 4.
Species XI as shown in figure 5.
Species XII as shown in figure 6.

Species XIV as shown in figure 8.
Species XV as shown in figure 9.
Species XVI as shown in figure 10.
Species XVII as shown in figure 11.
Species XVIII as shown in figure 12.
Species XIX as shown in figure 13.
Species XX as shown in figure 14.
Species XXI as shown in figures 15A-15K.
Species XXII as shown in figures16-17.
Species XXIII as shown in figures 19-22.
Species XXIV as shown in figures 23-24.
Species XXV as shown in figures 25-27.
Species XXVI as shown in figures 28-29.
Species XXVII as shown in figures 30-32.
Species XXVIII as shown in figures 33-35.
Species XXIX as shown in figures 36-38.
Species XXX as shown in figures 39-40.
Species XXXI as shown in figures 41-42.
Species XXXII as shown in figures 43A-43C.
The species are independent or distinct because each species has differentiating structures. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
02/23/2022